SWANN, Judge.
The defendants appeal from a final judgment which confirmed an arbitration award.
It is argued that the arbitration award was not properly served and that the arbitrator exceeded his authority.
We have reviewed the record on appeal which includes the pleadings and exhibits, but not the testimony, presented in the trial court and have determined that the grounds argued for reversal are insufficient. See § 682.13(2), Fla.Stat., F.S.A., and Sydney Paper Co. v. Gans, Fla.App.1966, 193 So.2d 41.
The final judgment is
Affirmed.